headera01.jpg [headera01.jpg]


Exhibit 10.70


    
Rodney Martin
Chairman and Chief Executive Officer
Voya Financial
230 Park Avenue
New York, NY 10169




    




Margaret Parent
[HOME ADDRESS]




Dear Maggie,


I am very pleased to extend a contingent offer of employment with Voya
Financial. The purpose of this letter is to set forth the provisions of our
offer for the position of EVP, Operations, Technology and Innovation. We ask
that the provisions set forth remain confidential and, unless otherwise
directed, any questions you have regarding these provisions should be discussed
with me. This offer is contingent upon the approval of the Compensation and
Benefits Committee of Voya Financial, Inc.’s Board of Directors on July 27,
2016.


Please note that conditions (e.g. background, references, licenses) for
employment are discussed in the “Contingencies” sections below.


Employer Entity: The official name of your employer is Voya Services Company
("Company"). The employer's main office is located at 5780 Powers Ferry Road NW,
Atlanta, GA 30327, Phone: (770) 980-5100.


Start Date/Location: Your start date will be mutually agreed upon, per
discussion subject to notice period at previous employer. You will work in the
Voya office currently located at 230 Park Avenue, New York, NY 10169.


Base Salary: Your annual base salary will be $575,000, payable semi-monthly on
the 15th and last day of each month. If the 15th or last day of the month falls
on a day in which banks are closed, you will be paid on the business day before
in accordance with the Company’s regular payroll practices. As an exempt
employee, you are not eligible for overtime compensation over 40 hours per week.
You will be scheduled for a performance review at our common anniversary date of
March 2017, and annually thereafter. The Company reserves the right to review
and adjust compensation to reflect what is appropriate for each position and
consistent with your performance. No minimum wage allowances will be deducted
from your pay.


Incentive Compensation Plan: You will be eligible to participate in the
Incentive Compensation Plan (ICP) starting on your hire date. Your target bonus
incentive is 125% of your year-end base salary and you will be eligible for a
full-year bonus for performance year 2016. Based on the achievement of business
and individual objectives, your actual bonus may be higher or lower than your
target bonus. Bonuses are typically paid in March following the conclusion of
the performance year. Please note that ICP awards are not guaranteed. The ICP is
a discretionary plan and the Company reserves the right to modify or discontinue
the terms of the ICP at any time. 


/s/ MP Initials
footera01.jpg [footera01.jpg]                        voyalogofootera01.jpg
[voyalogofootera01.jpg]

--------------------------------------------------------------------------------

headera01.jpg [headera01.jpg]




Long-Term Incentive Plan: You will be eligible to participate in the Long-Term
Incentive (LTI) Plan starting on your hire date. Your target LTI award grant
value will be 140% of your year-end base salary. Based on the achievement of
business and individual objectives, your actual grant value may be higher or
lower than your target grant value.  LTI awards are typically granted in March
following the conclusion of the performance year in a mix of Restricted Stock
Units (RSUs) and Performance Stock Units (PSUs). Please note that LTI awards are
not guaranteed.  The LTI Plan is a discretionary plan and the Company reserves
the right to modify or discontinue the terms of the LTI Plan at any time.  In
addition, all awards are subject to approval by the Compensation and Benefits
Committee of Voya Financial’s Board of Directors prior to grant and are
conditioned upon your execution of the award agreement.  Additional details
regarding LTI awards will be provided once you are granted an award.


Stock Ownership Requirements: The Compensation and Benefits Committee of Voya’s
Board of Directors recently established Executive Stock Ownership Guidelines for
its Leaders Council members and other select leaders. As a Leaders Council
member, you are covered by these Guidelines and will be required to own three
times your base salary. The Guideline must be met within five years of the start
of your employment. During the phase-in period, you will be required to retain
50% of the net after-tax shares received upon the vesting of all equity awards
granted to you after your hire date (Net Share Retention Requirement). Following
the initial phase-in period, if you at any time fail to meet the Guidelines
(either due to sales or due to a declining share price), the Net Share Retention
Requirement will be 100%. Please refer to Voya’s Executive Stock Ownership
Guidelines for full details.


One-time Restricted Stock Unit Award: You will receive a one-time Restricted
Stock Unit (RSU) award with an initial grant value of $1,400,000 that will vest
one-third per year over three years. This award will be granted pursuant to the
2014 Omnibus Employee Incentive Plan, with additional terms and conditions,
including a vesting schedule, to be set forth in an award agreement to be
entered into between you and the Company. The grant, which is subject to
approval by the Compensation and Benefits Committee of Voya’s Board of Directors
and conditioned upon your execution of the award agreement, will generally be
made within 90 days of your start date subject to Compensation and Benefit
Committee approval prior to the grant date.  The number of RSUs granted will be
calculated by dividing the grant value by the closing price on the New York
Stock Exchange of one share of Company common stock (ticker: VOYA) on the grant
date. You will receive more information about this award once your employment
has commenced.


Special Restricted Cash Award: You will receive a special restricted cash award
totaling $200,000. The award will be payable in two installments: one initial
installment of $100,000 payable on or about your first anniversary of hire and
the second installment in the amount of $100,000 payable on or about your second
anniversary of hire. Payments will be subject to applicable taxes and
withholdings. You must be an active employee on each of the respective
anniversary dates in order to receive each of the cash awards. If you
voluntarily terminate or terminate for cause* within 12 months of the respective
dates you will be required to repay the respective award amounts.
     * “Cause” is defined as a violation of any law, insubordination, violation
of company policies, unsatisfactory attendance or performance, refusal or
failure to comply with a change in job conditions, refusal to cooperate with
transition or redeployment activities, or a similar act or reason for dismissal
that is reasonably  determined by the Company, in its sole discretion, to
constitute cause.


Deferred Compensation Savings Plan: You will be eligible to participate in the
Company’s Deferred Compensation Savings Plan (DCSP) effective on your date of
hire. If you would like to receive a copy of the plan details and enrollment
materials please contact Paula Ward at (770) 933-3639. You must return your
enrollment forms to the benefits department within 30 days of your date of hire
to participate in the calendar


/s/ MP Initials
footera01.jpg [footera01.jpg]                        voyalogofootera01.jpg
[voyalogofootera01.jpg]

--------------------------------------------------------------------------------

headera01.jpg [headera01.jpg]


year 2016. Deferral elections will begin as soon as administratively possible
once you have received an approval confirmation.
    
Pension Plan: You will be eligible to participate in the Voya Retirement Plan
(“Pension Plan”). The Pension Plan is a defined benefit retirement plan that is
funded by the Company and does not require employee contributions. Eligible
employees, (generally, any part-time or full time employees excluding
temporaries) will enter the Pension Plan on their date of hire and will accrue
benefits under a cash balance pension formula which credits an amount equal to
4% of your eligible pay to a notional account each month. Interest is credited
monthly based on a 30 year U.S. Treasury securities bond rate published by the
IRS in the preceding August of each year. You are vested in this benefit after
three calendar years of employment in which you work at least 1000 hours per
calendar year. For more information regarding this benefit please consult the
Retirement Plan Summary Plan Description found on Voya 360°. Once you have
received your first pay check you can go on-line at
www.yourbenefitsresources.com/voya and view your pension benefits.


401(k) Savings Plan: Under the Voya 401(k) Savings Plan (“Savings Plan”), the
Company will match 100% of the first 6% of eligible compensation that you
contribute to the Savings Plan, subject to IRS limitations. You may enroll in
the Savings Plan as soon as the plan administrator receives your payroll data
(usually 1 week of your hire date). If you do not actively enroll or waive
enrollment within your first 60 days of employment, you will be automatically
enrolled in the Savings Plan with a pre-tax contribution rate equal to 3% of
your eligible compensation and your contribution rate will automatically be
increased by 1% each March until it reaches 6%. You may change your contribution
rate and investment elections at any time. The Company’s matching contributions
are made when your contributions are made. The Savings Plan also accepts
rollovers from any other qualified plan at any time. You will receive additional
information about the Savings Plan, including investment options and enrollment
instructions shortly after your date of hire.


Welfare Benefits: The Company offers flexible benefits plans that you can use to
build a benefits package that meets your needs (e.g., medical, dental, vision,
life insurance, etc.). Basic company-provided benefits become effective
immediately on your date of hire. Elective benefits such as medical, dental,
vision and other supplemental coverage options, become effective upon your date
of hire provided you make your elections within 30 days of your hire date.
Detailed benefits information is located on Voya 360° and a personalized
worksheet with instructions on how to enroll in benefits will be mailed to you
at your home address as soon as you come on board.


Employee Stock Purchase Plan: The Company offers an Employee Stock Purchase Plan
(ESPP), which is a tax-qualified plan under which eligible employees can
purchase Voya stock at a discount to the market price. You will receive more
information about Voya’s ESPP shortly after your hire date.


Paid Time-Off (PTO) Bank: Under current Company policy, you will earn an annual
PTO Bank of 224 hours (28 days) plus 5 days per agreement. The PTO Bank shall be
used for absences for vacation, personal time, family illness and individual
sick days.


Management Development Program: Within 30 days of employment, you will be
automatically enrolled in the Management Development Program (MDP) offered
through the Company. The MDP is a series of online, virtual and classroom
courses covering topics such as coaching, performance management, change
management and situational leadership, which will quickly bring you up to speed
and set you up for success as a manager. Once enrolled, you can select the date
and time for each class that best fits into your schedule. For more information
on this great program, please see the section "Manager of Individuals" on the
pre-boarding site.




/s/ MP Initials
footera01.jpg [footera01.jpg]                        voyalogofootera01.jpg
[voyalogofootera01.jpg]

--------------------------------------------------------------------------------

headera01.jpg [headera01.jpg]


Changes to Benefit Programs: The benefit programs described on the Company’s
pre-boarding site may be changed by the Company, in whole or in part, at any
time, with or without notice to you. Your participation in any benefit programs
does not ensure your continued employment or the right to any benefits, except
as specifically provided in any Company benefit plan.


Worker’s Compensation Insurance Carrier Information: Workers’ Compensation
Insurance Carrier: AIG, P.O. Box 1821, Alpharetta, GA 30023-1821 - Telephone:
800-448-9707. For any inquiries regarding Benefits and Pay please contact Voya,
5780 Powers Ferry Road, Atlanta, GA 30327 - HR - (800) 555-1899.


Fingerprinting: Fingerprinting may be required for certain employees in order to
comply with government agency rules and regulations. If you are subject to the
fingerprinting requirement, further information will be provided to you.


Confidentiality of Information: In the performance of your duties on behalf of
the Company, you will have access to, receive and be entrusted with confidential
information regarding the Company, its affiliates and their clients. All such
confidential information is to be held in strictest confidence and, except in
the performance of your duties on behalf of the Company, you shall not directly
or indirectly disclose or use any such confidential information. This
information shall be and remain the Company’s sole and exclusive property. Upon
termination of your employment, or whenever requested by the Company, you shall
promptly deliver to the Company any and all confidential information or other
Company property in your possession or under your control.


Contingencies:  This offer is contingent upon: (i) verification of your
references; (ii) successful completion of a background check; (iii) successful
passing of a pre-employment drug screening test; (iv) verification of your
eligibility to work in the U.S.; (v) execution of the Mutual Agreement to
Arbitrate Claims; and (vi) if applicable, successful completion of the U-4
application.  Federal law requires all new employees to demonstrate their
identity and authorization to work in this country by presenting documents
listed on the Employment Eligibility Verification Form I-9.  The Mutual
Agreement to Arbitrate Claims is an agreement between you and the Company to
resolve disputes through arbitration.


Employment at Will: This letter is not intended to create an employment
contract, and the terms and conditions of your employment may be changed at the
Company’s discretion. Employment with the Company is on an at-will basis. This
means that you are not employed for any set period of time, and you or the
Company may terminate your employment at any time, for any reason.


Day One Onboarding
Time: 9:00 a.m.
Location: 230 Park Avenue, New York NY


Parking/Entry: Parking is not available. Please enter through the front entrance
of the building. Please be sure to bring an official ID
(license/passport/student ID, etc.) in order to obtain your employee ID badge.


Getting Started: The enclosed materials include information that will assist
with your onboarding. Please review the Welcome to Voya document for information
about the documents and types of identification you must bring on your first day
to complete your I-9. The Day One Coordinator will be there shortly after you
arrive to assist you with the orientation process, which includes all new hire
paperwork.


**** Please note that your I-9 form can be completed by an authorized
representative prior to your start date. The I-9 form must be completed with an
authorized representative and received on or


/s/ MP Initials
footera01.jpg [footera01.jpg]                        voyalogofootera01.jpg
[voyalogofootera01.jpg]

--------------------------------------------------------------------------------


headera01.jpg [headera01.jpg]


within 72 hours after your start date with Voya. Please send the I-9 form along
with your signed offer letter to the Windsor office upon completion.


These forms need to be completed and mailed to the attention of:


Voya Financial
One Orange Way
Windsor, CT 06095
HR Talent Acquisition




In addition to your Day One Onboarding, you will be required to attend Orange
Beginnings, additional orientation sessions designed to bring you up to speed on
company businesses, benefits, tools and training requirements. These sessions
will be held the Wednesday following your hire date. Attendance for these
sessions is required, and will be documented. Detailed information regarding
these orientation sessions will be provided to you via Outlook Calendar.


We are pleased to present the contingent offer above. Please indicate your
acceptance with the terms of this letter by signing below and returning one
signed copy to me within three (3) days via email (Rodney.Martin@voya.com).
Please contact me directly if you have any questions at (212) 309 - 5992.  We
look forward to having you as part of the Voya Team.


Sincerely,






Rodney Martin
Chairman and Chief Executive Officer
 
Cc: Kevin Silva, Chief Human Resources Officer


Enclosures


Acknowledgement of pay information
I acknowledge that the section “Base Salary” has notified me of my pay rate,
overtime rate (if eligible), allowances, and designated pay day on the date
given below.


I acknowledge this pay information has been given to me in English because it is
my primary language.


If my primary language is Chinese, Haitian-Creole, Korean, Polish, Russian,
Spanish or other, I will notify HR so that this pay information may be provided
in my primary language.


Agreed to and accepted by:




/s/ Margaret Parent 7/18/2016
Signature                    Date




____ Initials
footera02.jpg [footera02.jpg]                        voyalogofootera02.jpg
[voyalogofootera02.jpg]

